Name: Commission Regulation (EC) No 251/96 of 9 February 1996 temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  European Union law;  animal product
 Date Published: nan

 10 . 2 . 96 EN Official Journal of the European Communities No L 32/17 COMMISSION REGULATION (EC) No 251/96 of 9 February 1996 temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Articles 9, 13 and 25 thereof, Whereas Commission Regulation (EC) No 1445/95 (3), as last amended by Regulation (EC) No 2856/95 (4), lays down rules of application for import and export licences in the beef and veal sector ; Whereas in order to avoid jeopardizing the sound mana ­ gement of the market a reduction of the period of validity for export licences with advance fixing of the refund should be provided for on a temporary basis ; whereas consequently, the necessary derogation from Article 8 ( 1 ) of Regulation (EC) No 1445/95 should be laid down ; Whereas in the light of the urgent nature of the above ­ mentioned provisions this Regulation should enter into force as quickly as possible ; HAS ADOPTED THIS REGULATION : Article 1 By derogation from Article 8 ( 1 ) of Regulation (EC) No 1445/95 export licences, except those for animals falling within CN code 0102, shall be valid from their actual date of issue until the end of the following month . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. It shall apply to export licences with advance fixing of the refund applied for from the entry into force of this Regu ­ lation to 31 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (*) OJ No L 248 , 14. 10 . 1995, p. 39. 3) OJ No L 143, 27. 6 . 1995, p. 35. 4) OJ No L 299, 12. 12. 1995, p. 10 .